Title: To Thomas Jefferson from La Luzerne, 23 March 1781
From: La Luzerne
To: Jefferson, Thomas



Monsieur
Philadelphie le 23. Mars 1781.

Je viens de recevoir l’annonce de l’éxpedition prochaine d’une Seconde Escadre destinée à coopérer avec les forces des treize Etats Contre l’Ennemi commun. Il est impossible d’assigner l’époque de Son arrivée sur les cotes de ce Continent, mais je présume qu’elle ne sera pas eloignée lorsque Vous recevres ma lettre. J’ai crû devoir faire part confidentiellement de cette nouvelle à Votre Excellence, mais je Vous prie de vouloir bien n’en faire usage que pour accroitre encore le courage de Vos concitoyens en les assurant qu’ils peuvent Compter sur l’assistance la plus efficace de la part de S. M. sans leur annoncer la nature du Secours qu’ils doivent recevoir. La cause de l’independance ne peut cesser d’être chere au Roy et il est determiné à faire les plus grands efforts pour la Supporter. Il est indispensable que de leur coté les treize Etats se préparent sans le moindre delai à des efforts rigoureux. La campagne  qui va commencer ne peut manquer d’être decisive si les forces Françoises en arrivant en Amérique trouvent toutes les dispositions nécessaires faites pour entrer en activité. Les Sacrifices que les Citoyens peuvent faire dans cette circonstance leur epargneront selon toutes les apparences des pertes que la prolongation de la guerre ne peut manquer de leur occasionner. Je ne suis pas assés à portée du théatre politique de l’Europe pour juger de l’effet que produira le changement de scene arrivé par la declaration de guerre des Anglois contre les hollandois, mais l’ensemble des affaires est tel qu’il est devenu essentiel pour les treize Etats unis de deployer la plus grande energie et de ne pas laisser à leur Ennemi le tems de former des alliances qui pourroient occasionner un changement total dans l’Etat des Affaires. Celles des Alliés sont dans cette circonstance dans une situation avantageuse, il faut en profiter et redoubler de tous cotes les efforts contre l’ennemi. Nous attendons impatiement des nouvelles de l’Escadre de Mr. Destouches, destinée à agir dans la Chesapeack. L’Amira Arbuthnot l’a suivie, mais on n’a jusqu’ici aucune nouvelle ni de l’une ni de l’autre.
Quelle que Soit l’issue de la crise, où se trouve en ce moment Votre Etat, Monsieur, relativement à l’operation entreprise contre Portsmouth, la Campagne prochaine demande toute l’attention et tout le Zêle des Virginiens; Nous venons de voir que la Virginie a été le Boulevard qui a arreté Cornwallis, il ne sera pas moins glorieux pour cet Etat de contribuer à expulser entierement les Ennemis des Etats voisins contre lesquels ils paroissent resolus à deployer toutes leurs ressources.
J’ai l’honneur d’être avec un respectueux attachement Monsieur De Votre Excellence le très humble et très obeissant Serviteur,

Le Chr De La Luzerne

